I will not proceed till you satisfy me that an action at law is the proper remedy to be pursued. I think it is not. *Page 339 
Plaintiff's counsel cited, but did not produce, 1 East's Reports, 220; and the judge said he would have the plaintiff called, and would set aside the nonsuit if plaintiff's counsel would convince him that it was wrong.
Plaintiff was nonsuited; but the Reporter, having left the Court before the end of the term, cannot say whether the nonsuit was set aside or not.
Vide 2 Bos.  Pull., 268, 274, which supports the position that the suit may be at law.